 



Exhibit 10(xliv)

AMENDMENT NO. 2
TO THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated Effective as of November 1, 2001)

     The North American Coal Corporation hereby adopts this Amendment No. 2 to
The North American Coal Corporation Deferred Compensation Plan for Management
Employees (As Amended and Restated Effective November 1, 2001) (the “Plan”), to
be effective as of January 1, 2003. Words used herein with initial capital
letters which are defined in the Plan are used herein as so defined.

Section 1

     Section 2.2 of the Plan is hereby amended in its entirety to read as
follows:

     “SECTION 2.2. (a) ROTCE means the consolidated return on total capital
employed (excluding NMHG Retail - Europe) for NACCO Industries, Inc. (“NACCO”)
for the applicable time period calculated as follows:

Earnings Before Interest After-Tax (after NMHG Retail-Europe Adjustments and
Project Mining Subsidiaries Adjustments)

divided by

Total Capital Employed (after NMHG Retail-Europe Adjustments and Project Mining
Subsidiaries Adjustments)



  (b)   For purposes hereof, the following terms shall have the following
meanings:



       (i) “Earnings Before Interest After-Tax “ is defined as the sum of
(A) consolidated net income for NACCO for the subject year before extraordinary
items and cumulative effect of accounting changes as defined by US generally
accepted accounting principles (“GAAP”) plus (B) After-Tax Consolidated Interest
Expense;          (ii) “After Tax Consolidated Interest Expense” is defined as
Consolidated Interest Expense multiplied by (1 minus the marginal tax rate). The
marginal tax rate is defined as the tax rate applicable to an incremental amount
of income related to federal, state and foreign income taxes;          (iii)
“Consolidated Interest Expense” is defined as consolidated interest expense as
defined by US GAAP;          (iv) “Total Capital Employed” is defined as the sum
of (A) average consolidated shareholders’ equity for NACCO as determined under
US GAAP) plus (B) average Consolidated Debt as determined under US GAAP, each
determined at the beginning of the subject year and the end of each month of the
subject year and dividing by thirteen;          (v) “Consolidated Debt” is
defined as the consolidated debt incurred by NACCO under revolving credit
agreements, capital lease obligations, current maturities of long-term debt and
long-term debt;          (vi) “NMHG Retail-Europe Adjustments” is defined as
adjustments to consolidated net income before extraordinary items and cumulative
effect of accounting changes, Consolidated Interest Expense, consolidated
shareholders’ equity and Consolidated Debt to exclude: the sum of (A) the
results of

 



--------------------------------------------------------------------------------



 





  the European Retail Division of NACCO Materials Handling Group, Inc. (“NMHG”)
as determined under US GAAP plus (B) the corresponding consolidated eliminations
related to the inclusion of the NMHG European Retail Division as determined
under US GAAP, plus (C) the debt and related interest expense recorded by NMHG
related to loans to NMHG’s European Retail Division; and     (vii) “Project
Mining Subsidiaries Adjustment” is defined as adjustments to Consolidated
Interest Expense and Consolidated Debt to exclude the debt and related interest
expense recorded at the three project mine subsidiaries of The North American
Coal Corporation (The Coteau Properties Company, The Falkirk Mining Company and
The Sabine Mining Company).



  (c)   ROTCE shall be determined at least annually by NACCO Industries, Inc.”

Section 2

     Section 4.1 of the Plan is hereby amended be deleting the phrase “Adjusted
ROE” each time it appears therein and substituting the term “ROTCE” therefor.

     EXECUTED this 25th day of June, 2003.

      THE NORTH AMERICAN COAL CORPORATION         By: /s/ Thomas A. Koza    

--------------------------------------------------------------------------------

  Title:   Vice President – Law and Administration,       and Secretary

- 2 -